UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB (Markone) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-22223 PEOPLES-SIDNEY FINANCIAL CORPORATION (Name of small business issuer in its charter) Delaware 31-1499862 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 East Court Street, Sidney, Ohio 45365 (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(937) 492-6129 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.01 per share (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Issuer’s revenues for the fiscal year ended June 30, 2007 were:$9,113,651. The aggregate market value of the voting and non-voting common equity held by non-affiliates as of August 30, 2007, was $14,296,000. At August 31, 2007, there were issued and outstanding 1,361,048 of the Registrant’s Common Shares. DOCUMENTS INCORPORATED BY REFERENCE Parts II of Form 10-KSB – Portions of the Annual Report to Stockholders for the fiscal year ended June 30, 2007. Part III of Form 10-KSB – Portions of Proxy Statement for 2007 Annual Meeting of Stockholders. Transitional Small Business Disclosure Form (check one): YesoNox 1. INDEX FORM 10-KSB PART I Page Item 1 Description of Business 3 Item 2 Description of Property 34 Item 3 Legal Proceedings 34 Item 4 Submission of Matters to a Vote of Security Holders 34 PART II Item 5 Market for Registrant’s Common Equity, Related Shareholder Matters and Small Business Issuer Purchases of Equity Securities 35 Item 6 Management’s Discussion and Analysis or Plan of Operation 35 Item 7 Financial Statements 35 Item 8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item 8A(T) Controls and Procedures 35 Item 8B Other Information 36 PART III Item 9 Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 37 Item 10 Executive Compensation 37 Item 11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 12 Certain Relationships, Related Transactions and Director Independence 38 Item 13 Exhibits 39 Item 14 Principal Accountant Fees and Services 40 Signatures 41 Exhibits 2. Index PART I ITEM 1 - DESCRIPTION OF BUSINESS General Peoples-Sidney Financial Corporation (“Peoples”) is a Delaware corporation which was organized in 1997 by Peoples Federal Savings and Loan Association of Sidney (“Association”) for the purpose of becoming a savings and loan holding company, together referred to as the Corporation.Peoples owns all of the capital stock of the Association issued in connection with the completion of the Association’s conversion from the mutual to stock form of organization on April 25, 1997.Unless the context otherwise requires, all references herein to the Corporation include Peoples and the Association on a consolidated basis.The Association, Peoples’ only subsidiary, was organized in 1886 as an Ohio-chartered mutual association and converted to a federally chartered association in 1958. The Association is primarily engaged in the business of attracting savings deposits from the general public and investing such funds in permanent mortgage loans secured by one- to four-family residential real estate located primarily in Shelby County, Ohio, and the contiguous counties of Logan, Auglaize, Miami, Darke and Champaign.The Association conducts business from its main office and separate drive-through facility in Sidney, Ohio and its full-service branches in Sidney, Anna and Jackson Center, Ohio.The Association also originates loans for the construction of one- to four-family real estate, loans secured by multi-family real estate (over four units) and nonresidential real estate, consumer and commercial loans and invests in U.S. government obligations, mortgage-backed and related securities, interest bearing deposits in other financial institutions and other investments permitted by applicable law. The Association’s operations are regulated by the Office of Thrift Supervision (“OTS”).The Association is a member of the Federal Home Loan Bank (“FHLB”) System and a stockholder of the FHLB of Cincinnati.The Association is also a member of the Deposit Insurance Fund (“DIF”) and its deposit accounts are insured up to applicable limits by the Federal Deposit Insurance Corporation (“FDIC”).Accordingly, the Association is also subject to regulation and oversight by the FDIC. The executive offices of the Corporation are located at 101 E. Court Street, Sidney, Ohio 45365 and its telephone number is (937) 492-6129. Forward-Looking Statements When used in this Form 10-KSB, the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are subject to certain risks and uncertainties, including, among other things, changes in economic conditions in the Corporation’s market area, changes in policies by regulatory agencies, fluctuations in interest rates, demand for loans in the Corporation’s market area and competition, that could cause actual results to differ materially from historical earnings and those presently anticipated or projected.The Corporation wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.The Corporation wishes to advise readers that the factors listed above could affect the Corporation’s financial performance and could cause the Corporation’s actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The Corporation does not undertake and specifically declines any obligation to publicly release the result of any revisions which may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. 3. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Lending Activities General:The principal lending activity of the Corporation is originating for its portfolio first mortgage loans secured by owner-occupied one- to four-family residential properties located in its primary market area.In addition, in order to increase the yield and/or the interest rate sensitivity of its portfolio and in order to provide more comprehensive financial services to families and businesses in the Corporation’s primary market area, the Corporation also originates construction or development, commercial real estate, consumer, land, multi-family and commercial business loans.The Corporation may adjust or discontinue any product offering to respond to competitive or economic factors. Loan Portfolio Composition:The following information sets forth the composition of the Corporation’s loan portfolio in dollar amounts and in percentages (before deductions for loans in process, deferred loan fees and allowance for loan losses) as of the dates indicated. June 30, 2007 2006 Amount Percent Amount Percent (Dollars in thousands) Real estate loans One- to four-family $ 86,556 70.66 % $ 90,116 71.83 % Construction and development 1,523 1.25 2,982 2.38 Commercial 13,893 11.34 12,972 10.34 Multi-family 4,232 3.45 2,861 2.28 Land 2,891 2.36 2,363 1.88 Total real estate loans 109,095 89.06 111,294 88.71 Other loans Consumer Automobile 3,878 3.17 3,992 3.18 Deposit account 201 0.16 245 0.20 Other 1,278 1.04 1,556 1.24 Total consumer loans 5,357 4.37 5,793 4.62 Commercial business loans 8,049 6.57 8,363 6.67 Total loans 122,501 100.00 % 125,450 100.00 % Less: Allowance for loan losses (665 ) (894 ) Deferred loan fees (349 ) (385 ) Total loans, net $ 121,487 $ 124,171 4. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) The following table shows the composition of the Corporation’s loan portfolios by fixed- and adjustable-rate at the dates indicated. June 30, 2007 2006 Amount Percent Amount Percent (Dollars in thousands) Fixed-rate loans: Real estate One- to four-family $ 48,501 39.59 % $ 51,558 41.10 % Construction and development 643 0.53 1,167 0.93 Commercial 1,587 1.29 1,132 0.90 Multi-family Land 953 0.78 843 0.67 Total real estate loans 51,684 42.19 54,700 43.60 Consumer loans 5,357 4.37 5,793 4.62 Commercial business loans 5,187 4.24 4,662 3.72 Total fixed-rate loans 62,228 50.80 65,155 51.94 Adjustable-rate loans: Real estate One- to four-family 38,055 31.07 38,558 30.73 Construction and development 880 0.72 1,815 1.45 Commercial 12,306 10.05 11,840 9.44 Multi-family 4,232 3.45 2,861 2.28 Land 1,938 1.58 1,520 1.21 Total real estate loans 57,411 46.87 56,594 45.11 Consumer loans Commercial business loans 2,862 2.33 3,701 2.95 Total adjustable rate loans 60,273 49.20 60,295 48.06 Total loans 122,501 100.00 % 125,450 100.00 % Less: Allowance for loan losses (665 ) (894 ) Deferred loan fees (349 ) (385 ) Total loans, net $ 121,487 $ 124,171 5. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) The following schedule presents the contracted maturities of the Corporation’s loan portfolio at June 30, 2007.The schedule does not reflect the effects of possible prepayments or enforcement of the due-on-sale clauses.The amortizing loans, such as one- to four-family and installment loans, show the entire current principal balance as being due at maturity. Real Estate One- to Four- Family and Construction and Development Multi-family, Commercial and Land Consumer Commercial Business Total Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate Amount Weighted Average Rate (Dollars in thousands) 1 year or less* $ 30 9.01 % $ 377 6.99 % $ 774 8.45 % $ 1,653 8.33 % $ 2,834 8.19 % Over 1 year – 3 years 322 7.34 139 7.39 1,811 8.00 3,215 8.29 5,487 8.12 Over 3 years – 5 years 636 7.34 120 7.55 2,182 7.70 2,508 8.05 5,446 7.82 Over 5 years – 10 years 5,453 6.56 1,003 6.86 539 7.29 673 7.92 7,668 6.77 Over 10 years – 20 years 50,408 6.48 12,731 6.98 51 8.00 63,190 6.58 Over 20 years 31,230 6.81 6,646 7.36 37,876 6.90 Total $ 88,079 6.61 % $ 21,016 7.10 % $ 5,357 7.87 % $ 8,049 8.19 % $ 122,501 6.86 % *Include demand loans, loans having no stated maturity and overdraft loans. The total amount of loans due after June 30, 2008 that have predetermined interest rates is $60,169, while the total amount of loans due after such dates which have floating or adjustable interest rates is $59,498. 6. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) Under federal law, the aggregate amount of loans that the Association is permitted to make to any one borrower is generally limited to 15% of unimpaired capital and surplus (25% if the security for such loan has a “readily ascertainable” value or 30% for certain residential development loans).At June30, 2007, based on the above limitation, the Association’s regulatory loan-to-one borrower limit was approximately $2.0 million.On the same date, the Association had no borrowers with outstanding balances in excess of this amount.As of June 30, 2007, the largest dollar amount of indebtedness of one borrower or group of related borrowers was $1,527,211, and is secured by a church.The next largest loan to one borrower or group of related borrowers had an outstanding balance of $1,492,605 at June 30, 2007 and is secured by multiple one-to four-family real estate properties.In addition, there are five other lending relationships that individually total in excess of $1.0 million. As of June 30, 2007, all such loans were performing in accordance with their terms. Loan applications are accepted by salaried loan officers at the Association’s offices.Loan applications are presented for approval to the Executive Committee of the Board of Directors or to the full Board of Directors, depending on loan amount.All loans of $100,000 or more are subject to review by the full Board of Directors.Decisions on loan applications are made on the basis of detailed applications and property valuations (consistent with the Association’s written appraisal policy), by qualified independent appraisers (unless the Association’s exposure will be $100,000 or less).The loan applications are designed primarily to determine the borrower’s ability to repay and include length of employment, past credit history and the amount of current indebtedness.Significant items on the application are verified through use of credit reports, financial statements, tax returns and/or confirmations.The Association is an equal opportunity lender. Generally, the Association requires an attorney’s title opinion on its mortgage loans as well as fire and extended coverage casualty insurance in amounts at least equal to the principal amount of the loan or the value of improvements on the property, depending on the type of loan.The Association also requires flood insurance to protect the property securing its interest when the property is located in a flood plain. One- to Four-Family Residential Real Estate Lending The cornerstone of the Association’s lending program has long been the origination of long-term permanent loans secured by mortgages on owner-occupied one- to four-family residences.At June 30, 2007, $86.6 million, or 70.66% of the Association’s loan portfolio, consisted of permanent loans on one- to four-family residences.At that date, the average outstanding residential loan balance was $69,578 and the largest outstanding residential loan had a principal balance of $866,922. Virtually all of the residential loans originated by the Association are secured by properties located in the Association’s market area. The Association originates fixed-rate residential loans in amounts and at rates that are monitored for compliance with the Association’s asset/liability management policy.Currently, the Association originates fixed-rate loans with maturities of up to 20 years for retention in its own portfolio. Limiting the contractual term to 20 years, as opposed to the more traditional 30-year period, allows for accelerated principal repayment and equity build up for the borrower.Currently, all such loans are made on owner-occupied properties.At June 30, 2007, the Association had $48.5 million of fixed-rate permanent one-to four-family residential loans, constituting 39.59% of the Association’s loan portfolio at such date.The Association also has a lending option in place to originate 15- and 30-year fixed rate mortgage loans which may be sold to the Federal Home Loan Bank under its Mortgage Purchase Program.As of June 30 2007, the Association has originated and sold two loans.The current principal balance of these loans at June 30, 2007 was $159,819. 7. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) The Association has offered adjustable rate mortgage (“ARM”) loans at rates, terms and points determined in accordance with market and competitive factors.The Association’s current one- to four-family residential ARMs are fully amortizing loans with contractual maturities of up to 30 years.Applicants are qualified using a fully indexed rate, and no ARMs allow for negative amortization. The interest rates on the ARMs originated by the Association are generally subject to adjustment at one, three, and five-year intervals based on a margin over the analogous Treasury Securities Constant Maturity Index.Decreases or increases in the interest rate of the Association’s ARMs are generally limited to 6% above or below the initial interest rate over the life of the loan, and up to 2% per adjustment period.The Association’s ARMs are not convertible into fixed-rate loans, and do not contain prepayment penalties.ARM loans may be assumed on a case-by-case basis with the Association’s consent.At June 30, 2007, the total balance of one- to four-family ARMs was $38.1 million, or 31.07% of the Corporation’s loan portfolio.All ARMs originated by the Association are retained and serviced by it. The Association has a program specifically tailored to first-time homebuyers.These loans are made on a five-year adjustable basis with a term up to 30 years.The margin, which is lower than other products currently offered, is 200 basis points.Additionally, somewhat higher debt-to-income ratios are permitted, although mandatory escrows for taxes and insurance, an acceptable credit rating and an employment history of at least one year are required.The maximum loan amount under this program, which requires that the property be owner-occupied, is currently $75,000 unless Board of Director approval is obtained, which can be the lesser of the purchase price or 90% of appraised value.At June 30, 2007, the Association had approximately $1.2 million of first-time homebuyer loans in its portfolio. As discussed above, the Association evaluates both the borrower’s ability to make principal, interest and escrow payments and the value of the property that will secure the loan.The Association originates residential mortgage loans with loan-to-value ratios up to 90%.On mortgage loans exceeding a 90% loan-to-value ratio at the time of origination, the Association will generally require private mortgage insurance in an amount intended to reduce the Association’s exposure to less than 90% of the appraised value of the underlying property. The Association’s residential mortgage loans customarily include due-on-sale clauses giving the Association the right to declare the loan immediately due and payable in the event that, among other things, the borrower sells or otherwise disposes of the property subject to the mortgage and the loan is not repaid. The Association uses the same underwriting standards for home equity lines of credit as it uses for one- to four-family residential mortgage loans.The Association’s home equity lines of credit are originated in amounts, which, together with the amount of the first mortgage, generally do not exceed 80% of the appraised value of the property securing the loan.At June 30, 2007, the Association had $888,000 of home equity lines of credit and an additional $974,000 of funds committed, but undrawn, under such lines. Construction and Development Lending The Association makes construction loans to individuals for the construction of their primary or secondary residences and loans to individuals, builders or developers for the construction of single-family homes, multi-family units and commercial real estate projects.Loans to individuals for the construction of their residences or for residential rentals typically run for 12 months.The borrower pays interest only during the construction period.Residential construction loans are generally underwritten pursuant to the same guidelines used for originating permanent residential loans.At June 30, 2007, the Association had 15 construction and development loans with outstanding aggregate balances of $1,523,000 secured by residential and commercial real estate properties.Of this amount, $1,068,000 in loans was outstanding directly to borrowers intending to live in the properties upon completion of construction.Loans outstanding to borrowers intending to rent the properties totaled $197,000. 8. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) The Association makes loans to builders and developers to finance the construction of residential property.Such loans generally have adjustable interest rates based upon prime or treasury indexes with terms ranging from six months to one year.The proceeds of the loan are advanced during construction based upon the percentage of completion as determined by an inspection.The loan amount normally does not exceed 85% of projected completed value for homes that have been pre-sold to the ultimate occupant.For loans to builders for the construction of homes not yet pre-sold, which may carry a higher risk, the loan-to-value ratio is generally limited to 80%.Whether the Association is willing to provide permanent takeout financing to the purchaser of the home is determined independently of the construction loan by separate underwriting.In the event that upon completion the house is not sold, the builder is required to make principal and interest payments until the house is sold.At June 30, 2007, the Association did not have any construction loans with builders that pre-sold their homes and had 3 loans with an outstanding aggregate balance of $258,000 secured by one-to four-family residential properties constructed by builders who have not pre-sold their homes to individual purchasers.The Association also makes a limited number of commercial real estate development loans with the loan amount generally not to exceed 75% of the completed value.At June 30, 2007, the Association did not have any commercial real estate development loans. Construction and development lending generally affords the Association an opportunity to receive interest at rates higher than those obtainable from residential lending and to receive higher origination and other loan fees.In addition, such loans are generally made for relatively short terms.Nevertheless, construction lending to persons other than owner-occupants is generally considered to involve a higher level of credit risk than one- to four-family permanent residential lending due to the concentration of principal in a limited number of loans and borrowers and the effects of general economic conditions on construction projects, real estate developers and managers.In addition, the nature of these loans is such that they are more difficult to evaluate and monitor.The Association’s risk of loss on a construction or development loan is dependent largely upon the accuracy of the initial estimate of the property’s value upon completion of the project and the estimated cost (including interest) of the project.If the estimate of value proves to be inaccurate, the Association may be confronted, at or prior to the maturity of the loan, with a project with a value which is insufficient to assure full repayment and/or the possibility of having to make substantial investments to complete and sell the project.Because defaults in repayment may not occur during the construction period, it may be difficult to identify problem loans at an early stage.When loan payments become due, the cash flow from the property may not be adequate to service the debt.In such cases, the Association may be required to modify the terms of the loan. Commercial Real Estate Lending The Association’s commercial real estate loan portfolio consists of loans secured by a variety of non-residential properties including retail facilities, small office buildings, farm real estate and churches.At June 30, 2007 the Association’s largest commercial real estate loan totaled $1,527,000.At that date, the Association had commercial real estate loans totaling $13,893,000, or 11.34%, of gross loans receivable. The Association has originated both adjustable- and fixed-rate commercial real estate loans, although most current originations have adjustable rates.Rates on the Association’s adjustable-rate commercial real estate loans generally adjust in a manner consistent with the Association’s one- to four-family residential ARMs, although five-year adjustment periods are not currently offered.Commercial real estate loans are generally underwritten in amounts of up to 75% of the appraised value of the underlying property. 9. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) Appraisals on properties securing commercial real estate loans originated by the Association are performed by a qualified independent appraiser at the time the loan is made.In addition, the Association’s underwriting procedures generally require verification of the borrower’s credit history, income and financial statements, banking relationships, references and income projections for the property.Personal guarantees are generally obtained for the Association’s commercial real estate loans. Substantially all of the commercial real estate loans originated by the Association are secured by properties located within the Association’s market area. Commercial real estate loans generally present a higher level of risk than loans secured by one- to four-family residences.This greater risk is due to several factors, including the concentration of principal in a limited number of loans and borrowers, the effects of general economic conditions on income producing properties and the increased difficulty of evaluating and monitoring of these types of loans.Furthermore, the repayment of loans secured by commercial real estate is typically dependent upon the successful operation of the related real estate project.If the cash flow from the project is reduced (for example, if leases are not obtained or renewed), the borrower’s ability to repay the loan may be impaired. Multi-Family Lending The Association has historically made permanent multi-family loans in its primary market area.At June 30, 2007 multi-family loans totaled $4,232,000, or 3.45% of gross loans receivable. The Association’s multi-family loan portfolio includes loans secured by five or more unit residential buildings located primarily in the Association’s market area. Land Lending Land loans include loans to develop vacant or raw land and are made to various builders and developers with whom the Association has had long-standing relationships.All of such loans are secured by land zoned for residential or commercial developments and located within the Association’s market area.Proceeds are used for excavation, utility placements and street improvements. Disbursements related to acquisition and development land loans are typically based on inspections to determine the progress of the project.As lots are sold, a portion of the sale price is applied to the principal of the outstanding loan in order to ensure the loan is paid in full prior to all lots in the development being sold.Interest payments are required at regular intervals (quarterly or semi-annually) and loan terms typically are written for three years.At June 30, 2007, the Association had $214,000 of loans receivable in this category. The Association also makes loans to individuals who purchase and hold land for various reasons, such as the future construction of a residence.Such loans are generally originated with terms of five years and have maximum loan-to-value ratios of 85% for loans on improved residential building lots and 75% on undeveloped acreage.At June 30, 2007, the Association had $2,677,000 in land loans to individuals. Land lending generally affords the Association an opportunity to receive interest at rates higher than those obtainable from residential lending.Nevertheless, land lending is generally considered to involve a higher level of credit risk due to the fact that funds are advanced upon the security of the land, which is of uncertain value prior to its development. 10. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Consumer Lending Management believes that offering consumer loan products helps to expand the Association’s customer base and to create stronger ties with its existing customer base.In addition, because consumer loans generally have shorter terms to maturity and carry higher rates of interest than do residential mortgage loans, they can be valuable asset/liability management tools.The Association currently originates substantially all of its consumer loans in its market area.At June 30, 2007, the Association’s consumer loans totaled $5,357,000, or 4.37% of the Association’s gross loan portfolio. The Association offers a variety of secured consumer loans, including automobile loans, loans secured by savings deposits and home improvement loans.Although the Association primarily originates consumer loans secured by real estate, deposits or other collateral, the Association also makes unsecured personal loans. The largest component of the Association’s consumer lending program is automobile loans.At June30, 2007, automobile loans totaled $3,878,000, or 3.17% of gross loans receivable.The Association makes loans directly to the consumer to aid in the purchase of new and used vehicles, which serve as collateral for the loan.The Association also employs other underwriting criteria discussed below in deciding whether to extend credit. The terms of other types of consumer loans vary according to the type of collateral, length of contract and creditworthiness of the borrower.The underwriting standards employed by the Association for consumer loans include a determination of the applicant’s payment history on other debts and an assessment of the borrower’s ability to meet payments on the proposed loan along with his existing obligations.In addition to the creditworthiness of the applicant, the underwriting process also includes a comparison of the value of the security, if any, in relation to the proposed loan amount. Consumer loans may entail greater risk than residential mortgage loans, particularly in the case of consumer loans that are unsecured or secured by rapidly depreciable assets such as automobiles.In such cases, any repossessed collateral for defaulted consumer loans may not provide adequate sources of repayment for the outstanding loan balances as a result of the greater likelihood of damage, loss, or depreciation.In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be affected by adverse personal circumstances.Furthermore, the application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans. Commercial Business Lending In order to increase the yield and interest rate sensitivity of its loan portfolio and in order to satisfy the demand for financial services available to individuals and businesses in its primary market area, the Association has maintained a small portfolio of commercial business loans.Although the portfolio remains a small percentage of gross loans outstanding, the Association has experienced growth over the last few years primarily from the Anna and Jackson Center branch facilities.Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial business loans are generally of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business.As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself (which, in turn, may be dependent upon the general economic environment).During the past ten years, the Association has made commercial business loans to businesses such as small retail operations, small manufacturing concerns and professional firms.The 11. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Association’s commercial business loans almost always include personal guarantees and are usually, but not always, secured by business assets, such as accounts receivable, equipment, inventory and real estate.However, the collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business.Moreover, personal guarantees may be of limited utility in safeguarding the Association’s position. Most of the Association’s commercial business loans have terms ranging from three months to one year and may carry fixed or adjustable interest rates.The underwriting process for commercial business loans generally includes consideration of the borrower’s financial statements, tax returns, projections of future business operations and inspection of the subject collateral, if any.At June 30, 2007, commercial business loans totaled $8,049,000, or 6.57% of the Association’s gross loans receivable. Originations, Purchases and Sales of Loans The Association originates real estate and other loans through employees located at the Association’s offices.Walk-in customers and referrals from real estate brokers and builders are also important sources of loan originations.The Association has historically not utilized the services of mortgage or loan brokers, nor purchased loans from other lenders.The Association recently initiated a new mortgage program that will afford the opportunity to make and sell both 15 and 30 year fixed rate products at existing market rates.As off June 30, 2007 the Association had originated and sold two loans totaling $160,200 under the FHLB Mortgage Purchase Program.The current balance of these loans is $159,819. Delinquencies and Nonperforming Assets When a borrower fails to make a required payment on a loan, the Association attempts to cure the delinquency by contacting the borrower.A late notice is sent on all loans over 30 days delinquent.Another late notice is sent 60 days after the due date followed by a letter from the President of the Association. If the delinquency is not cured by the 90th day, the customer may be provided written notice that the account will be referred to counsel for collection and foreclosure, if necessary.A good faith effort by the borrower at this time will defer foreclosure for a reasonable length of time depending on individual circumstances.The Association may agree to accept a deed in lieu of foreclosure.If it becomes necessary to foreclose, the property is sold at public sale and the Association may bid on the property to protect its interest.The decision to foreclose is made by the Senior Loan Officer after discussion with the members of the Executive Committee or Board of Directors. Consumer and commercial loans are charged-off if they remain delinquent for 120 days unless the borrower and lender agree on a payment plan.If terms of the plan are not met, the customer’s loan is then subject to charge-off.The Association’s procedures for repossession and sale of collateral are subject to various requirements under federal and state laws. Real estate acquired by the Association as a result of foreclosure or by deed in lieu of foreclosure is classified as real estate owned until it is sold.When property is acquired by foreclosure or deed in lieu of foreclosure, it is initially recorded at fair value less estimated disposal costs at the date of acquisition.Any write-down resulting therefrom is charged to the allowance for loan losses.Subsequent decreases in the value of the property are charged to operations through the creation of a valuation allowance.After acquisition, all costs incurred in maintaining the property are expensed.Costs relating to the development and improvement of the property, however, are capitalized to the extent of estimated fair value. 12. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) The following table sets forth the Corporation’s loan delinquencies by type, by amount and by percentage of type at June 30, 2007. Loans Delinquent For: 30-89 Days 90 Days and Over Total Delinquent Loans Number Amount Category Number Amount Category Number Amount Category (Dollars in thousands) Real estate: One- to four-family 32 $ 1,906 2.20 % 22 $ 1,546 1.79 % 54 $ 3,452 3.99 % Construction and development 1 35 2.29 1 35 2.29 Commercial 2 133 0.95 1 29 0.21 3 162 1.16 Multi-family Land Consumer 25 130 2.44 9 20 0.37 34 150 2.81 Commercial business 6 286 3.55 3 246 3.06 9 532 6.61 Total 66 $ 2,490 2.03 % 35 $ 1,841 1.50 % 101 $ 4,331 3.54 % 13. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) Classification of Assets:Federal regulations require that savings institution classify its assets on a regular basis.In addition, in connection with examinations of savings institutions, OTS and FDIC examiners have authority to identify problem assets and, if appropriate, require them to be classified.There are four classifications for problem assets:Special Mention, Substandard, Doubtful and Loss.Special Mention assets pose an unwarranted financial risk that, if not corrected, could potentially weaken the loan by adversely impacting the future repayment ability of the borrower.Substandard assets have one or more defined weaknesses and are characterized by the distinct possibility that the Association will sustain some loss if the deficiencies are not corrected.Doubtful assets have the weaknesses of substandard assets, with the additional characteristics that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a high possibility of loss.An asset classified as Loss is considered uncollectible and of such little value that continuance as an asset on the balance sheet of the institution, without establishment of a specific valuation allowance or charge-off, is not warranted.Assets classified as Special Mention, Substandard or Doubtful require the institution to establish prudent general allowances for loan losses.If an asset or portion thereof is classified as Loss, the institution may charge-off such amount against the loan loss allowance.If an institution does not agree with an examiner’s classification of an asset, it may appeal this determination to the District Director of the OTS. On the basis of management’s review of its assets, at June 30, 2007, the Association had classified a total of $1,791,000 of its loans, as follows: One- To Four- Family Commercial Real Estate Land Consumer Commercial Business Total (Dollars in thousands) Special Mention $ Substandard 1,496 29 19 1,544 Doubtful 246 246 Loss 1 1 $ 1,496 $ 29 $ $ 20 $ 246 $ 1,791 The Association’s classified assets consist of the (i) nonperforming loans and (ii) loans and other assets of concern discussed herein.As of June 30, 2007, these asset classifications are consistent with those of the OTS and FDIC. The following table sets forth the amounts and categories of non-performing assets.Interest income on loans is accrued over the term of the loans based upon the principal outstanding except where serious doubt exists as to the collectibility of a loan, in which case the accrual of interest is discontinued.For all years presented, the Association has had no troubled debt restructurings (which involve forgiving a portion of interest or principal on any loans or making loans at a rate materially less than that of market rates).Foreclosed assets include assets acquired in settlement of loans. 14. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) June 30, 2007 2006 (Dollars in thousands) Nonaccruing loans One- to four-family $ 1,496 $ 1,479 Construction and Development Commercial real estate 29 46 Multi-family Land Consumer 1 Commercial business 246 Total 1,772 1,525 Accruing loans delinquent more than 90 days One- to four-family 50 Construction and Development Commercial real estate Multi-family Land Consumer 19 46 Commercial business 329 Total 69 375 Foreclosed assets One- to four-family 143 100 Construction and development Commercial real estate Multi-family Land Consumer Commercial business Total 143 100 Total nonperforming assets $ 1,984 $ 2,000 Total as a percentage of total assets 1.43 % 1.44 % For the year ended June 30, 2007 gross interest income which would have been recorded had the nonaccruing loans been current in accordance with their original terms amounted to $126,249.The amount that was included in interest income on such loans was $82,522 for the year ended June 30, 2007. Other Assets of Concern:As of June 30, 2007, the Association had no assets that are not now disclosed because of known information about the possible credit problems of the borrowers or the cash flows of the security property which would cause management to have some doubts as to the ability of the borrowers to comply with present loan repayment terms and which may result in the future inclusion of such items in the nonperforming asset categories. 15. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Allowance for Loan Losses:Management estimates the allowance balance required based on past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions, and other factors.Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged-off. A loan is impaired when full payment under the terms of the loan is not expected.Commercial and commercial real estate loans are individually evaluated for impairment.If a loan is impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral.Large groups of smaller balance homogeneous loans, such as consumer and residential real estate loans, are collectively evaluated for impairment. As of June 30, 2007, the Association’s allowance for loan losses as a percent of gross loans receivable and as a percent of nonperforming loans amounted to 0.54% and 36.1%, respectively.As of June 30, 2006, the Association’s allowance for loan losses as a percent of gross loans receivable and as a percent of nonperforming loans amounted to 0.71% and 47.0%, respectively.In light of the level of nonperforming assets to total assets and the nature of these assets, management believes that the allowance for loan losses is adequate.While management believes that it uses the best information available to determine the allowance for loan losses, unforeseen market conditions could result in adjustments to the allowance for loan losses, and net earnings could be significantly affected, if circumstances differ substantially from the assumptions used in making the final determination. 16. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) The following table sets forth an analysis of the Corporation’s allowance for loan losses. YearendedJune30, 2007 2006 (Dollarsinthousands) Balance at beginning of period $ 894 $ 836 Charge-offs One- to four-family 7 Construction and Development Commercial real estate Multi-family Consumer 36 17 Commercial business 192 235 17 Recoveries One- to four-family Construction and Development Commercial real estate Multi-family Consumer 3 2 Commercial business 1 4 2 Net charge-offs 231 15 Additions charged to operations 2 73 Balance at end of period $ 665 $ 894 Ratio of net charge-offs during the period to average loans outstanding* during the period 0.19 % 0.01 % Ratio of net charge-offs during the period to nonperforming assets at the end of the period 11.61 % 0.72 % *Calculated net of deferred loan fees and the allowance for loan losses. 17. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) The distribution of the Corporation’s allowance for losses on loans at the dates indicated is summarized as follows: June 30, 2007 2006 Allowance Category Loans Allowance Category Loans (Dollars in thousands) One- to four-family $ 347 $ 86,556 70.66 % $ 388 $ 90,116 71.83 % Construction and development 1 1,523 1.25 4 2,982 2.38 Commercial real estate 16 13,893 11.34 19 12,972 10.34 Multi-family 2 4,232 3.45 1 2,861 2.28 Land 3 2,891 2.36 4 2,363 1.88 Consumer 105 5,357 4.37 140 5,793 4.62 Commercial business 191 8,049 6.57 338 8,363 6.67 Unallocated Total $ 665 $ 122,501 100.00 % $ 894 $ 125,450 100.00 % Investment Activities As part of its asset/liability management strategy, the Corporation invests in U.S. Government and agency obligations and mortgage-backed securities to supplement its lending activities.The Association’s investment policy also allows for investments in overnight funds and certificates of deposit.The Association may consider the expansion of investments into other securities if deemed appropriate.At June 30, 2007, the Corporation did not own any securities of a single issuer that exceeded 10% of the Association’s equity, other than U.S. Government or federal agency obligations.See Note 2 of the Notes to the Consolidated Financial Statements for additional information regarding the Association’s securities portfolio. As of June 30, 2007 the Corporation had securities totaling $4.8 million classified as available for sale while there were no securities classified as held to maturity.As future securities are acquired, the Corporation may elect to classify them as either available for sale or held to maturity. 18. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) The following table sets forth the composition of the Corporation’s investments in securities and time deposits at the dates indicated. June 30, 2007 2006 Carrying Value % of Total Carrying Value % of Total (Dollarsinthousands) U.S. Government Agencies $ 4,848 72.70 % $ 5,250 74.81 % FHLB stock 1,821 27.30 1,768 25.19 Total securities $ 6,669 100.00 % $ 7,018 100.00 % Average remaining life of securities 3.59 years 4.19 years Other interest-earning assets Interest-bearing deposits with banks $ 4,117 67.31 % $ 3,816 100.00 % Overnight deposits 2,000 32.69 Total $ 6,117 100.00 % $ 3,816 100.00 % 19. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) The composition and maturities of the securities portfolio, excluding FHLB stock, are indicated in the following table. June 30, 2007 Less than 1 year 1 to 5 years 5 to 10 years Total Securities Carrying Fair Carrying Fair Carrying Fair Carrying Fair Value Value Value Value Value Value Value Value (Dollars in thousands) U.S. Government Agencies available for sale $ 997 $ 997 $ 1,988 $ 1,988 $ 1,863 $ 1,863 $ 4,848 $ 4,848 $ 997 $ 997 $ 1,988 $ 1,988 $ 1,863 $ 1,863 $ 4,848 $ 4,848 Weighted average yield 5.00 % 5.00 % 4.50 % 4.50 % 4.00 % 4.00 % 4.40 % 4.40 % 20. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Sources of Funds General.The Corporation’s primary sources of funds are deposits, amortization and prepayment of loan principal, maturities of securities, short-term investments and funds provided from operations as well as FHLB advances. Deposits.The Association offers a variety of deposit accounts having a wide range of interest rates and terms.The Association’s deposits consist of passbook accounts, statement savings, NOW accounts, Christmas club, money market and certificate accounts.The Association relies primarily on advertising, including newspaper and radio, competitive pricing policies and customer service to attract and retain these deposits.Neither premiums nor brokered deposits are utilized. The flow of deposits is influenced significantly by general economic conditions, changes in money market and prevailing interest rates and competition. The variety of deposit accounts offered by the Association has allowed it to be competitive in obtaining funds and to respond with flexibility to changes in consumer demand.The Association has become more susceptible to short- term fluctuations in deposit flows, as customers have become more interest rate conscious.The Association manages the pricing of its deposits in keeping with its asset/liability management, profitability and growth objectives.Based on its experience, the Association believes that its passbook, demand and NOW accounts are relatively stable sources of deposits.However, the ability of the Association to attract and maintain certificate deposits, and the rates paid on these deposits, has been and will continue to be significantly affected by market conditions. At June 30, 2007, the Association had approximately $6,406,000 in certificate accounts in amounts of $100,000 or more maturing as follows: Maturity Period Amount Weighted Average Rate (Dollars in thousands) Three months or less $ 1,048 4.20 % Over three through six months 461 4.60 Over six through 12 months 1,008 4.23 Over 12 months 3,889 4.86 Total $ 6,406 4.64 % For additional information regarding the composition of the Corporation’s deposits, see Note 7 of Notes to Consolidated Financial Statements. 21. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) Borrowings The Corporation’s other available sources of funds include advances from the FHLB of Cincinnati and other borrowings.As a member of the FHLB of Cincinnati, the Association is required to own capital stock in the FHLB of Cincinnati and is authorized to apply for advances from the FHLB of Cincinnati.Each FHLB credit program has its own interest rate, which may be fixed or variable, and range of maturities.The FHLB of Cincinnati may prescribe the acceptable uses for these advances, as well as limitations on the size of the advances and repayment provisions. The following table sets forth the maximum month-end balance and average balance of FHLB advances for the periods indicated. YearEndedJune30, 2007 2006 (Dollars in thousands) FHLB advances Balance at end of period $ 38,189 $ 38,511 Weighted average rate at period end 5.33 % 5.32 % Maximum balance at any month-end during the period $ 41,383 $ 38,511 Average balance for the period $ 39,377 $ 35,412 Weighted average rate for the period 5.32 % 5.24 % Service Corporations As a federally chartered savings association, the Association is permitted by OTS regulations to invest up to 2.0% of its assets, or $2.8 million at June 30, 2007 in the stock of, or loans to, service corporation subsidiaries.As of such date, the Association had no investments in service corporations. REGULATION General The Association is a federally chartered savings association, the deposits of which are federally insured by the FDIC and backed by the full faith and credit of the United States Government up to applicable limits.The Association is subject to broad federal regulation and oversight extending to all its operations, principally by its primary federal regulator, the OTS.The Association is a member of the FHLB of Cincinnati and is subject to certain limited regulation by the Board of Governors of the Federal Reserve System (“Federal Reserve Board”).As the savings and loan holding company of the Association, Peoples also is subject to federal regulation and oversight, principally by the OTS.The purpose of the regulation of Peoples and other savings and loan holding companies is to protect subsidiary savings associations.The Association is a member of the DIF, the deposit insurance fund administered by the FDIC.As a result, the FDIC has certain regulatory and examination authority over the Association. Certain of these regulatory requirements and restrictions are discussed below or elsewhere in this document. 22. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) USA Patriot Act of 2001.In October 2001, the USA Patriot Act of 2001 was enacted in response to the terrorist attacks in New York, Pennsylvania and Washington, D.C., which occurred on September 11, 2001.The Patriot Act is intended to strengthen U.S. law enforcement’s and the intelligence communities’ abilities to work cohesively to combat terrorism on a variety of fronts.The potential impact of the Patriot Act on financial institutions of all kinds is significant and wide ranging.The Patriot Act contains sweeping anti-money laundering and financial transparency laws and imposes various regulations, including standards for verifying client identification at account opening, and rules to promote cooperation among financial institutions, regulators and law enforcement entities in identifying parties that may be involved in terrorism or money laundering. Our policies and procedures have been updated to reflect the requirements of the USA Patriot Act. No significant changes in our business or customer practices were required as a result of the implementation of these requirements. Sabanes-Oxley Act of 2002.On July 30, 2002, President Bush signed into law the Sarbanes-Oxley Act of 2002, or the SOA.The SOA is the most far-reaching U.S. securities legislation enacted in many years, and includes many substantive and disclosure-based requirements. The stated goals of the SOA are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws.The SOA generally applies to all companies, both U.S. and non-U.S., that file or are required to file periodic reports with the Securities and Exchange Commission under the Securities Exchange Act of 1934 (the “Exchange Act”). The law creates an independent auditing-oversight board under the SEC.The law also increases penalties for corporate wrongdoers, forces faster and more-extensive financial disclosure, and creates avenues of recourse for aggrieved shareholders.The SOA also contains separate provisions that require signed certifications to be made by the chief executive officer and chief financial officer of all public companies, and provides criminal penalties of up to $5.0 million and imprisonment of up to 20 years for an officer that willfully provides a certification knowing it to be untrue. The Act also addresses functions and responsibilities of audit committees of public companies.Each audit committee is directly responsible for the appointment, compensation and oversight of the work of their company’s outside auditors, and the auditors must report directly to the audit committee.Each audit committee member must be independent, which under the Act means that he or she cannot (other than in his or her capacity as a member of the audit committee, the board or any other board committee) accept any consulting, advisory or other compensatory fees from the company or be affiliated with the company or any of its subsidiaries.Each audit committee must establish procedures to receive and respond to any complaints and concerns regarding the company’s accounting, accounting controls or auditing matters.These procedures would include enabling the company’s employees to transmit concerns regarding questionable accounting or auditing matters by confidential, anonymous submission.In recognition of the audit committee’s independent status, each audit committee is authorized to engage independent counsel and other advisors.The company must also provide the appropriate funding, as determined by the audit committee, for payment of compensation to the auditors and advisors of the audit committee. 23. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Federal Deposit Insurance Reform Act of 2005.The FDIRA, signed into law on February 8, 2006, amended current laws regarding the federal deposit insurance system.Pursuant to the FDIRA, the FDIC merged the Bank Insurance Fund (“BIF”) and the Savings Association Insurance Fund (“SAIF”) into one deposit insurance fund, the DIF, on March 31, 2006.The new legislation also abolishes the prior minimum 1.25% reserve ratio and the mandatory assessments when the ratio falls below 1.25%.Under the FDIRA, the FDIC, at the beginning of each year, has the flexibility to adjust the DIF’s reserve ratio between 1.15% and 1.50% depending upon a variety of factors, including projected losses, economic considerations and assessment rates.For 2007, the FDIC has set the designated reserve ratio at l.25%. Deposit insurance coverage limits are raised under the FDIRA from $100,000 to $250,000 for certain types of Individual Retirement Accounts, 401(k) plans and other retirement savings accounts (including Keough accounts and “457” plan accounts, among others).The current $100,000 limit continues to apply to individual accounts and municipal deposits; however, Congress included in the FDIRA the authority for the FDIC to review all levels of insurance coverage after March 31, 2010, and index such insurance coverage to inflation.Additionally, the FDIRA states that undercapitalized financial institutions cannot accept employee benefit plan deposits. Certain one-time deposit premium assessment credits were also authorized under the FDIRA, and regulations related to the apportionment of such credits have recently been issued by the FDIC.On May 25, 2007 the Association was notified of the amount of the one-time assessment credit.The assessment credit will be applied automatically to reduce deposit insurance assessments, not FICO assessments, beginning with the assessment due on June 29, 2007.The amount calculated as the Association’ share of the one-time assessment credit pool was $114,165. Federal Regulation of Savings Associations The OTS has extensive authority over the operations of savings associations, such as the Association.As part of this authority, the Association is required to file periodic reports with the OTS and is subject to periodic examinations by the OTS.The last regular OTS examination of the Association was as of June 30, 2006.When these examinations are conducted by the OTS, the examiners may require the Association to provide for higher general or specific loan loss reserves and take other corrective action.All savings associations are subject to a semi-annual assessment, based upon the savings association’s total assets, to fund the operations of the OTS.The Association’s OTS assessment for the fiscal year ended June 30, 2007 was $51,000. The OTS also has extensive enforcement authority over all savings institutions and their holding companies, including the Association and Peoples.This enforcement authority includes, among other things, the ability to assess civil money penalties, to issue cease-and-desist or removal orders and to initiate injunctive actions.In general, these enforcement actions may be initiated for violations of laws and regulations and unsafe or unsound practices.Other actions or inactions may provide the basis for enforcement action, including misleading or untimely reports filed with the OTS.Except under certain circumstances, public disclosure of final enforcement actions by the OTS is required. In addition, the investment, lending and branching authority of the Association is prescribed by federal law and it is prohibited from engaging in any activities not permitted by such laws.For example, the permissible level of investment by federal associations, subject to safety and soundness restrictions, (1) in loans secured by non-residential real property may not exceed 400% of total capital, (2) in commercial loans may not exceed 20% of assets, provided that amounts in excess of 10% of assets may only be small business loans, (3) related to leasing of tangible personal property may not exceed 10% of assets, and (4) in loans for personal, family and household purposes when combined with commercial paper and corporate debt securities, may not exceed 35% of assets.The Association is in compliance with the noted restrictions.Federal savings associations are also generally authorized to branch nationwide.Federal 24. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) associations such as the Association may designate under which investment authority (or basket) it made a loan or investment if that loan or investment is authorized under different sections of the law. The Association’s general permissible lending limit for loans-to-one-borrower is equal to the greater of $500,000 or 15% of unimpaired capital and surplus (except for loans fully secured by certain readily marketable collateral, in which case this limit is increased to 25% of unimpaired capital and surplus).At June 30, 2007, the Association’s lending limit under this restriction was $2.0 million.The Association is in compliance with the loans-to-one-borrower limitation. The OTS, as well as the other federal banking agencies, has adopted guidelines establishing safety and soundness standards on such matters as loan underwriting and documentation, asset quality, earnings standards, internal controls and audit systems, interest rate risk exposure and compensation and other employee benefits.Any institution that fails to comply with these standards must submit a compliance plan. Insurance of Accounts and Regulation by the FDIC The Association is a member of the DIF, which is administered by the FDIC.Deposits are insured up to applicable limits by the FDIC and such insurance is backed by the full faith and credit of the U.S. Government.As insurer, the FDIC imposes deposit insurance premiums and is authorized to conduct examinations of and to require reporting by FDIC-insured institutions.It also may prohibit any FDIC-insured institution from engaging in any activity the FDIC determines by regulation or order to pose a serious risk to the FDIC.The FDIC also has the authority to initiate enforcement actions against banks after giving the OTS an opportunity to take such action, and may terminate the deposit insurance if it determines that the institution has engaged in unsafe or unsound practices or is in an unsafe or unsound condition. Pursuant to a rule adopted by the Board of Directors of the FDIC in November 2006, beginning in 2007, the FDIC will place each insured institution into one of four risk categories.Category placement will be a two-step process based on (i) capital ratios (the capital assignment group), and (ii) other relevant information (the supervisory group assignment).Capital group assignments will be made quarterly and include the following four designations: well capitalized, adequately capitalized and undercapitalized.Supervisory group assignments will be divided as follows: (X) group A (financially sound institutions), (Y) group B (institutions that demonstrate weakness), and (Z) group C (institutions that pose a substantial possibility of loss to the DIF unless corrective action is taken). The schedule of DIF assessment rates has been revised.Effective January 1, 2007, there are four risk categories.Premiums for 2007 will range from 5 cents per $100 of assessable deposits (for institutions deemed to be in the lowest risk category) to 43 cents per $100 of assessable deposits (for institutions deemed to be in the highest risk category). DIF-insured institutions are required to pay a Financing Corporation (FICO) assessment, in order to fund the interest on bonds issued to resolve thrift failures in the 1980s.For the quarter ended December 31, 2006, the FICO assessment was equal to 1.24 basis points for each $100 in domestic deposits.The first quarter rate for 2007 was 1.22 basis points for each $100 in domestic deposits.These assessments, which may be revised based upon the level of DIF deposits, will continue until the bonds mature in the years 2017 through 2019. 25. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Under the Federal Deposit Insurance Act ("FDIA"), the FDIC may terminate deposit insurance upon a finding that the institution has engaged in unsafe or unsound practices, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or condition imposed by the FDIC or the OTS.Management of the Bank does not know of any practice, condition or violation that might lead to termination of deposit insurance. Regulatory Capital Requirements Federally insured savings associations, such as the Association, are required to maintain a minimum level of regulatory capital.The OTS has established capital standards, including a tangible capital requirement, a leverage ratio (or core capital) requirement and a risk-based capital requirement applicable to such savings associations.These capital requirements must be generally as stringent as the comparable capital requirements for national banks.The OTS is also authorized to impose capital requirements in excess of these standards on individual associations on a case-by-case basis. The capital regulations require tangible capital of at least 1.5% of adjusted total assets (as defined by regulation).Tangible capital generally includes common stockholders’ equity and retained income, and certain noncumulative perpetual preferred stock and related income.In addition, all intangible assets, other than a limited amount of purchased mortgage servicing rights, must be deducted from tangible capital for calculating compliance with the requirement. The OTS regulations establish special capitalization requirements for savings associations that own subsidiaries.In determining compliance with the capital requirements, all subsidiaries engaged solely in activities permissible for national banks or engaged in certain other activities solely as agent for its customers are “includable” subsidiaries that are consolidated for capital purposes in proportion to the association’s level of ownership.For excludable subsidiaries the debt and equity investments in such subsidiaries are deducted from assets and capital.The Association does not have any subsidiaries. At June 30, 2007, the Association had tangible capital of $13,572,000, or 9.8% of adjusted total assets.The minimum requirement was 1.5 % of adjusted total assets on that date. The capital standards also effective require core capital equal to at least 4% of adjusted total assets.Core capital generally consists of tangible capital plus certain intangible assets, including a limited amount of purchased credit card receivables.At June 30, 2007, the Association had core capital equal to $13,572,000, or 9.8% of adjusted total assets.The minimum leverage ratio requirement was 4.0% and the well capitalized requirement was 5.0% on that date. The OTS risk-based requirement requires savings associations to have total capital of at least 8% of risk-weighted assets.Total capital consists of core capital, as defined above, and supplementary capital.Supplementary capital consists of certain permanent and maturing capital instruments that do not qualify as core capital and general valuation loan and lease loss allowances up to a maximum of 1.25% of risk-weighted assets.Supplementary capital may be used to satisfy the risk-based requirement only to the extent of core capital.The OTS is also authorized to require a savings association to maintain an additional amount of total capital to account for concentration of credit risk and the risk of non-traditional activities.At June 30, 2007, the Association had $417,000 of its total $665,000 of allowance for loan losses that were general loss reserves, which was less than 1.25% of risk-weighted assets.Certain exclusions from capital and assets are required to be made for the purpose of calculating total capital.The Association had no such exclusions from capital and assets at June 30, 2007.In determining the amount of risk-weighted assets, all assets, including certain off-balance sheet items, will be multiplied by a risk weight, ranging from 0% to 100%, based on the risk inherent in the type of asset.For example, the OTS has assigned a risk weight of 50% for prudently underwritten permanent one- to four-family first lien mortgage loans not more than 90 days delinquent and having a loan to value ratio of not more than 80% at origination unless insured to such ratio by an insurer approved by the FNMA or FHLMC.On June 30, 2007, the Association had total capital of $13,989,000 (including $13,572,000 in core capital and $417,000 in qualifying supplementary capital) and risk-weighted assets of $86,628,000 or total capital of 16.1% of risk-weighted assets.The minimum requirement was 8.0 % and the well capitalized requirement was 10.0% on that date. 26. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Prompt Corrective Action The OTS and the FDIC are authorized and, under certain circumstances required, to take certain actions against savings associations that fail to meet their capital requirements.The OTS is generally required to take action to restrict the activities of an “undercapitalized association” (generally defined to be one with less than either a 4% core capital ratio, a 4% Tier 1 risked-based capital ratio or an 8% risk-based capital ratio).Any such association must submit a capital restoration plan and until such plan is approved by the OTS may not increase its assets, acquire another institution, establish a branch or engage in any new activities, and generally may not make capital distributions.The OTS is authorized to impose the additional restrictions that are applicable to significantly undercapitalized associations. Any savings association that fails to comply with its capital plan or is “significantly undercapitalized” (i.e., Tier 1 risk-based or core capital ratios of less than 3% or a risk-based capital ratio of less than 6%) must be made subject to one or more of additional specified actions and operating restrictions which may cover all aspects of its operations and include a forced merger or acquisition of the association.An association that becomes “critically undercapitalized” (i.e., a tangible capital ratio of 2% or less) is subject to further mandatory restrictions on its activities in addition to those applicable to significantly undercapitalized associations.In addition, the OTS must appoint a receiver (or conservator with the concurrence of the FDIC) for a savings association, with certain limited exceptions, within 90 days after it becomes critically undercapitalized.Any undercapitalized association is also subject to the general enforcement authority of the OTS and the FDIC, including the appointment of a conservator or a receiver.The OTS is also generally authorized to reclassify an association into a lower capital category and impose the restrictions applicable to such category if the institution is engaged in unsafe or unsound practices or is in an unsafe or unsound condition. The imposition by the OTS or the FDIC of any of these measures on the Association may have a substantial adverse effect on its operations and profitability. Limitations on Dividends and Other Capital Distributions OTS regulations impose various restrictions on savings associations with respect to their ability to make distributions of capital, which include dividends, stock redemptions or repurchases, cash-out mergers and other transactions charged to the capital account.Assuming the absence of supervisory problems, OTS regulations generally permit a federal savings association to pay dividends in any calendar year equal to net income for that year plus retained net income for the preceding two years less any dividends paid.This evaluation is made for the Association on a calendar year basis.At June 30, 2007 the Association had paid dividends in excess of retained net income for calendar years 2005, 2006 and calendar year to date 2007 of $2,299,000.Therefore, the Association must apply for OTS approval to pay additional dividends to Peoples until such time as the total of retained net income for the current calendar to date plus the previous two calendar years exceeds the amount of planned dividends at that time. 27. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Assuming the absence of supervisory problems, savings associations that before and after the proposed distribution remain well-capitalized, may make capital distributions during any calendar year equal to the greater of 100% of net income for the year-to-date plus retained net income for the two preceding years (less any dividends paid).However, an institution deemed to be in need of more than normal supervision by the OTS may have its dividend authority restricted by the OTS.The Association may pay dividends in accordance with this general authority. Savings associations proposing to make any capital distribution need only submit written notice to the OTS 30 days prior to such distribution.Savings associations that do not, or would not meet their current minimum capital requirements following a proposed capital distribution, however, must obtain OTS approval prior to making such distribution.The OTS may object to the distribution during that 30-day period based on safety and soundness concerns. Qualified Thrift Lender Test All savings associations, including the Association, are required to meet a qualified thrift lender (“QTL”) test to avoid certain restrictions on their operations.This test requires a savings association to have at least 65% of its portfolio assets (as defined by regulation) in qualified thrift investments on a monthly average for nine out of every 12 months on a rolling basis.As an alternative, the savings association may maintain 60% of its assets in those assets specified in Section 7701(a)(19) of the Internal Revenue Code of 1986, as amended (the “Code”).Under either test, such assets primarily consist of residential housing related loans and investments. Any savings association that fails to meet the QTL test must convert to a national bank charter, unless it requalifies as a QTL and thereafter remains a QTL.If an association does not requalify and converts to a national bank charter, it must remain insured with the FDIC’s Deposit Insurance Fund.If such an association has not yet requalified or converted to a national bank, its new investments and activities are limited to those permissible for both a savings association and a national bank, and it is limited to national bank branching rights in its home state.In addition, the association is immediately ineligible to receive any new FHLB borrowings and is subject to national bank limits for payment of dividends.If such association has not requalified or converted to a national bank within three years after the failure, it must divest of all investments and cease all activities not permissible for a national bank.In addition, it must repay promptly any outstanding FHLB borrowings, which may result in prepayment penalties.If any association that fails the QTL test is controlled by a holding company, then within one year after the failure, the holding company must register as a bank holding company and become subject to all restrictions on bank holding companies.See -”Holding Company Regulation of Peoples.” If the Association fails the QTL test, Peoples must obtain the approval of the OTS prior to continuing after such failure, directly or through its other subsidiaries, any business activity other than those approved for multiple savings and loan holding companies or their subsidiaries.In addition, within one year of such failure the Peoples must register as, and will become subject to, the restrictions applicable to bank holding companies.The activities authorized for a bank holding company are more limited than are the activities authorized for a unitary or multiple savings and loan holding company.See “-Qualified Thrift Lender Test.” 28. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Community Reinvestment Act Under the Community Reinvestment Act (“CRA”), every FDIC insured institution has a continuing and affirmative obligation consistent with safe and sound banking practices to help meet the credit needs of its entire community, including low and moderate income neighborhoods.The CRA does not establish specific lending requirements or programs for financial institutions nor does it limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community, consistent with the CRA.The CRA requires the OTS, in connection with the examination of the Association, to assess the institution’s record of meeting the credit needs of its community and to take such record into account in its evaluation of certain applications, such as a merger or the establishment of a branch, by the Association.An unsatisfactory rating may be used as the basis for the denial of an application by the OTS. Due to the heightened attention being given to the CRA in recent years, the Association may be required to devote additional funds for investment and lending in its local community.The Association was examined for CRA compliance in 2007 and received a rating of satisfactory. Activities of Associations and Their Subsidiaries When a savings institution establishes or acquires a subsidiary or elects to conduct any new activity through a subsidiary that the association controls, the savings institution must notify the FDIC and the OTS 30 days in advance and provide the information each agency may, by regulation, require. Savings institutions also must conduct the activities of subsidiaries in accordance with existing regulations and orders. The OTS may determine that the continuation by a savings institution of its ownership, control of, or its relationship to, the subsidiary constitutes a serious risk to the safety, soundness or stability of the savings institution or is inconsistent with sound banking practices or with the purposes of the FDIA. Based upon that determination, the FDIC or the OTS has the authority to order the savings institution to divest itself of control of the subsidiary. The FDIC also may determine by regulation or order that any specific activity poses a serious threat to the DIF. If so, it may require that no DIF member engage in that activity directly. Transactions with Affiliates Savings institutions must comply with Sections 23A and 23B of the Federal Reserve Act relative to transactions with affiliates in the same manner and to the same extent as if the savings institution were a Federal Reserve member Savings Bank. Generally, transactions between a savings institution or its subsidiaries and its affiliates are required to be on terms as favorable to the association as transactions with non-affiliates. In addition, certain of these transactions, such as loans to an affiliate, are restricted to a percentage of the association's capital. Affiliates of the Savings Bank include the Corporation and any company that is under common control with the Savings Bank. In addition, a savings institution may not lend to any affiliate engaged in activities not permissible for a savings and loan holding company or acquire the securities of most affiliates. The OTS has the discretion to treat subsidiaries of savings institutions as affiliates on a case-by-case basis. On April 1, 2003, the Federal Reserve's Regulation W, which comprehensively amends sections 23A and 23B of the Federal Reserve Act, became effective. The Federal Reserve Act and Regulation W are applicable to savings institutions such as the Bank. The Regulation unifies and updates staff interpretations issued over the years, incorporates several new interpretative proposals (such as to clarify when transactions with an unrelated third party will be attributed to an affiliate) and addresses new issues arising as a result of the expanded scope of nonbanking activities engaged in by banks and bank holding companies in recent years and authorized for financial holding companies under the Financial Services Modernization Act of 1999. 29. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Certain transactions with directors, officers or controlling persons are also subject to conflict of interest regulations enforced by the OTS. These conflict of interest regulations and other statutes also impose restrictions on loans to such persons and their related interests. Among other things, such loans must be made on terms substantially the same as for loans to unaffiliated individuals. Regulatory and Criminal Enforcement Provisions The OTS has primary enforcement responsibility over savings institutions and has the authority to bring action against all "institution-affiliated parties," including stockholders, and any attorneys, appraisers and accountants who knowingly or recklessly participate in wrongful action likely to have an adverse effect on an insured institution. Formal enforcement action may range from the issuance of a capital directive or cease and desist order to removal of officers or directors, receivership, conservatorship or termination of deposit insurance. Civil penalties cover a wide range of violations and can amount to $25,000 per day, or $1.1 million per day in especially egregious cases. The FDIC has the authority to recommend to the Director of the OTS that enforcement action be taken with respect to a particular savings institution. If the Director does not take action, the FDIC has authority to take such action under certain circumstances. Federal law also establishes criminal penalties for certain violations.On February 12, 2007 the Association consented, without admitting or denying liability, to the issuance of an order to cease and desist relating to alleged violations of the Bank Secrecy Act and related regulations (“Consent Order”).The Association agreed to comply with the Bank Secrecy Act and such regulations, and adopted a corrective action plan, which it monitors on a monthly basis.The Association believes it is in compliance with the Consent Order. Holding Company Regulation of Peoples Peoples is a unitary savings and loan holding company subject to regulatory oversight by the OTS.As such, Peoples is required to register and file reports with the OTS and is subject to regulation and examination by the OTS.In addition, the OTS has enforcement authority over Peoples and its nonsavings association subsidiaries that also permits the OTS to restrict or prohibit activities that are determined to be a serious risk to the subsidiary savings association. Peoples generally is not subject to activity restrictions.If Peoples acquires control of another savings association as a separate subsidiary, it would become a multiple savings and loan holding company, and the activities of Peoples and any of its subsidiaries (other than the Association or any other DIF-insured savings association) would become subject to such restrictions. Federal Securities Law The common stock of Peoples is registered with the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Peoples is subject to the information, proxy solicitation, insider trading restrictions and other requirements of the SEC under the Exchange Act. Peoples’ stock held by persons who are affiliates (generally officers, directors and principal stockholders) of Peoples may not be resold without registration unless sold in accordance with certain resale restrictions.If Peoples meets specified current public information requirements, each affiliate of Peoples is able to sell in the public market, without registration, a limited number of shares in any three-month period. 30. Index ITEM 1 - DESCRIPTION OF BUSINESS (Continued) Federal Reserve System The Federal Reserve Board requires all depository institutions to maintain noninterest-bearing reserves at specified levels against their transaction accounts (primarily checking, NOW and Super NOW checking accounts).At June 30, 2007, the Association was in compliance with these reserve requirements.The balances maintained to meet the reserve requirements imposed by the Federal Reserve Board may be used to satisfy liquidity requirements that may be imposed by the OTS.See “-Liquidity.” Savings associations are authorized to borrow from the Federal Reserve Bank “discount window,” but Federal Reserve Board regulations require associations to exhaust other reasonable alternative sources of funds, including FHLB borrowings, before borrowing from the Federal Reserve Bank. Federal Home Loan Bank System The Association is a member of the FHLB of Cincinnati, which is one of 12 regional FHLBs that administer the home financing credit function of savings associations.Each FHLB serves as a reserve or central bank for its members within its assigned region.It is funded primarily from proceeds derived from the sale of consolidated obligations of the FHLB System.It makes loans to members (i.e., advances) in accordance with policies and procedures, established by the board of directors of the FHLB, which are subject to the oversight of the Federal Housing Finance Board (“FHFB”).All advances from the FHLB are required to be fully secured by sufficient collateral as determined by the FHLB.In addition, all long-term advances are required to provide funds for residential home financing. As a member, the Association is required to purchase and maintain stock in the FHLB of Cincinnati.At June 30, 2007, the Association had $1,821,000 in FHLB stock, which was in compliance with this requirement. Under federal law, the FHLB is required to provide funds for the resolution of troubled savings institutions and to contribute to low- and moderately-priced housing programs through direct loans or interest subsidies on advances targeted for community investment and low- and moderate-income housing projects. These contributions have affected adversely the level of FHLB dividends paid and could continue to do so in the future. These contributions also could have an adverse effect on the value of FHLB stock in the future.In addition, the federal agency that regulates the FHLBs has required eachbank to register its stock with the SEC, which will increase the costs of each bank and may have other effects that are not possible to predict at this time.Finally, the FHFB has adopted a rating system for all examinations after December 31, 2006.Institutions will be given an exam score from 1 to 4 based on an evaluation of specified factors.Ratings will not be made public. For the year ended June 30, 2007, dividends paid by the FHLB of Cincinnati to the Association totaled $110,900, which constitutes a $16,400 increase over the amount of dividends received in fiscal year 2006.The $30,000 dividend for the quarter ended June 30, 2007 reflects an annualized rate of 6.5%. Federal and State Taxation In addition to the regular income tax, corporations, including savings associations such as the Association, generally are subject to a minimum tax.An alternative minimum tax is imposed at a minimum tax rate of 20% on alternative minimum taxable income, which is the sum of a corporation’s regular taxable income (with certain adjustments) and tax preference items, less any available exemption.The alternative minimum tax is imposed to the extent it exceeds the corporation’s regular income tax and net operating losses can offset no more than 90% of alternative minimum taxable income.However, as provided in the Job Creation and Worker Assistance Act of 2002, this 90% limitation does not apply to net operating losses originated in tax years ending during calendar years 2001 and 2002. 31. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) A portion of the Association’s reserves for losses on loans may not, without adverse tax consequences, be utilized for the payment of cash dividends or other distributions to a shareholder (including distributions on redemption, dissolution or liquidation) or for any other purpose (except to absorb bad debt losses).As of June 30, 2007, the portion of the Association’s reserves subject to this treatment for tax purposes totaled approximately $2.2 million. Peoples and the Association file consolidated federal income tax returns on a fiscal year basis using the accrual method of accounting. The Corporation has been audited by the IRS, or the statute of limitations for assessment has closed, with respect to federal income tax returns through June 30, 2003.With respect to years examined by the IRS, either all deficiencies have been satisfied or sufficient reserves have been established to satisfy asserted deficiencies.In the opinion of management, any examination of still open returns (including returns of subsidiaries and predecessors of, or entities merged into the Corporation) would not result in a deficiency that could have a material adverse effect on the financial condition of the Corporation. Ohio Taxation:The Association conducts its business in Ohio and consequently is subject to the Ohio corporate franchise tax.A financial institution subject to the Ohio corporate franchise tax levied by the Ohio Revised Code pays a tax equal to 1.3 times its apportioned net worth.The apportionment factor consists of a gross receipts factor, determined by reference to the total receipts of the financial institution from all sources, a property factor, determined by reference to the net book value of all loans and fixed assets owned by the financial institution and a payroll factor.The Corporation also files an Ohio franchise tax return and pays tax on its Ohio taxable income.However, the only income recorded by the Corporation is the income generated by the Association, therefore the Corporation is required to only pay the minimum annual filing amount of $50.00. Delaware Taxation:As a Delaware holding company, Peoples is exempted from Delaware corporate income tax but is required to file an annual report with and pay an annual fee to the State of Delaware.This tax is calculated on the Assumed Par Value method, which is based on a capital valuation amount as opposed to net income. Competition The Association experiences strong competition both in originating real estate loans and in attracting deposits.This competition arises from a highly competitive market area with numerous savings institutions and commercial banks, as well as credit unions, mortgage bankers and national and local securities firms.The Association competes for loans principally on the basis of the interest rates and loan fees it charges, the types of loans it originates and the quality of services it provides to borrowers. The Association attracts all of its deposits through the communities in which its offices are located; therefore, competition for those deposits is principally from other savings institutions, commercial banks, securities firms, money market and mutual funds and credit unions located in the same communities.The ability of the Association to attract and retain deposits depends on its ability to provide an investment opportunity that satisfies the requirements of investors as to rate of return, liquidity, risk, convenient locations and other factors.The Association competes for these deposits by offering a variety of deposit accounts at competitive rates, convenient business hours and a customer-oriented staff. 32. Index ITEM 1 - DESCRIPTION OF BUSINESS(Continued) Employees At June 30, 2007, the Association had a total of 32 full-time employees, 14 of whom have been employed by the Association for at least 10 years, and 7 part-time employees.None of the Association’s employees are represented by any collective bargaining group.Management considers its employee relations to be good. Executive Officers of the Registrant Who are Not Directors The following information as to the business experience during the past five years is supplied with respect to the executive officers of Peoples and the Association who do not serve on Peoples’ or the Association’s Board of Directors.Executive officers are elected annually to serve until their successors are elected or until they resign or are removed by the Board of Directors.There are no arrangements or understandings between the persons named and any other person pursuant to which such officers were elected. David R. Fogt.Mr. Fogt, age 56, is Vice President of Operations of the Association.He is responsible for daily operational issues, overseeing information technology systems and core processing.He is also the Bank Secrecy Act officer.He has been employed by the Association since 1983. Gary N. Fullenkamp. Mr. Fullenkamp, age 51, is Vice President of Mortgage Loans and Corporate Secretary of the Association.He is responsible for mortgage lending operations of the Association, including underwriting and processing of mortgage loan activity. He has been employed by the Association since 1979. Debra A. Geuy.Mrs. Geuy, age 49, is Chief Financial Officer and Treasurer of the Association.She is responsible for all financial and fiscal management aspects of the Association’s operations, including business planning, accounting and budgeting efforts.She has been employed by the Association since 1978. 33. Index ITEM 2 - DESCRIPTION OF PROPERTY The following table sets forth information concerning the main and branch offices and a drive-in facility of the Association at June 30, 2007.The Association believes that its current facilities are adequate.The Association also maintains a 24-hour ATM at its main and branch office locations. Year Opened Owned or Leased Net Book Value at June 30, 2007 Main Office 101 East Court Street 1917 Owned $434,496 Sidney, Ohio45365 Drive-In 232 South Ohio Avenue 1971 Owned $139,820 Sidney, Ohio45365 Anna Branch 403 South Pike Street 1998 Owned $497,836 Anna, Ohio45302 Jackson Center Branch 115 East Pike Street 1998 Owned $367,411 Jackson Center, Ohio45334 Sidney Wal-Mart Branch 2400 West Michigan Avenue 2001 Leased $122,115 Sidney, Ohio45365 The Association’s depositor and borrower customer files are maintained by an independent data processing company.The net book value of the data processing and computer equipment utilized by the Association at June 30, 2007 was approximately $99,457. ITEM 3 – LEGAL PROCEEDINGS From time to time, the Corporation is involved as plaintiff or defendant in various legal proceedings arising in the normal course of its business.While the ultimate outcome of these various legal proceedings cannot be predicted with certainty, it is the opinion of management that the resolution of these legal actions should not have a material effect on the Association’s financial position or results of operations. ITEM 4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matter was submitted to a vote of security holders, through the solicitation of proxies or otherwise, during the quarter ended June 30, 2007. 34. Index PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES Page 4 of Peoples’ 2007 Annual Report to Stockholders, attached hereto as Exhibit 13, is incorporated herein by reference. ITEM 6 – MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Pages 8 through 20 of the Peoples’ 2007 Annual Report to Stockholders, attached hereto as Exhibit 13, are incorporated herein by reference. ITEM 7 - FINANCIAL STATEMENTS Pages 22 through 51 of the Peoples’ 2007 Annual Report to Stockholders, attached hereto as Exhibit 13, are incorporated herein by reference. ITEM 8 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Not applicable. ITEM 8A(T) – CONTROLS AND PROCEDURES The Corporation’s management, with the participation of the Corporation’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures, as such term is defined Rules 13a-15(e) and 15d-15(e) of the securities Exchange Act of 1934 (Exchange Act) as of the end of the period covered by the report. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of June 30, 2007 our disclosure controls and procedures were effective to provide reasonable assurance that (i) the information required to be disclosed by us in this Report was recorded, processed, summarized and reported within the time periods specified in the SEC’s rules an forms, and (ii) information required to be disclosed by us in our reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive and principal financial officers, or person performing similar functions, as appropriate to allow timely decisions regarding required disclosure. There have not been any changes in the Corporation’s internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the fiscal year to which this report relates that have materially affected, or are reasonably likely to materially affect, the Corporation’s internal control over financial reporting. Section 404 of the Sarbanes-Oxley Act of 2002 requires that companies evaluate and annually report on their systems of internal control over financial reporting. We will begin the process of evaluating, documenting and testing our system of internal control over financial reporting to provide the basis for our report that we anticipate, for the first time, will be a required part of our annual report on Form 10-KSB for the fiscal year ending June 30, 2008. Due to the ongoing evaluation and testing of our internal 35. Index controls, there can be no assurance that if any control deficiencies are identified they will be corrected before the end of the 2008 fiscal year, or that there may not be significant deficiencies or material weaknesses that would be required to be reported. In addition, we expect the evaluation process and any required remediation, if applicable, to increase our accounting, legal and other costs and divert management resources from core business operations. ITEM 8B – OTHER INFORMATION Not applicable. 36. Index PART III ITEM 9 – DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL
